EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative, Mr. Timothy Menasco (Reg. No. 71,749), on 05/11/2021. 

The application has been amended as follows: 
Please enter the amended claims filed on 5/10/2021 and further amend as follows. 
1. 	(Currently Amended) A method for the verification and authentication of additive manufactured product using a plurality of computing devices, a plurality of 3D additive printers, and a distributed transaction register, wherein the distributed transaction register comprises a blockchain, a plurality of nodes at different locations each with a copy of a ledger, comprising the steps of:
receiving, by a first computing device of the plurality of the computing devices, at least one customer requirement for a product;
developing, by said first computing device, from said at least one customer requirement, at least one manufacturing requirement for said product;
generating, by said first computing device, from said manufacturing requirement, a product geometry file and at least one printer parameter;
said first computing device, a transaction based on said at least one manufacturing requirement to the distributed transaction register, wherein recording said transaction to the distributed transaction register further comprises recording said transaction to a first block of said blockchain; 
obtaining, by said first computing device, an output from said distributed transaction register in response to said recording said transaction on said distributed transaction register;
recording, by said first computing device, a first transaction based on said product geometry file to the distributed transaction register; 
obtaining, by said first computing device, a first output from said distributed transaction register in response to said recording said first transaction on the distributed transaction register;
generating, by said first computing device, a unique code based on said first output;
receiving, by a 3D additive printer of the plurality of the 3D additive printers, said product geometry file and said unique code;
printing, by said 3D additive printer, a product using the product geometry file;
embedding, by said 3D additive printer, within or affixing to said product said unique code;
receiving, by a second computing device of the plurality of the computing devices, an indication that said product has been printed by said 3D additive printer, wherein the indication comprises said output and said first output;
recording, by said second computing device, to said distributed transaction register, a second transaction based on said printing of said product and said first output;
obtaining, by said second computing device, a second output from said distributed transaction register that is associated with said second transaction;
verifying, by said second computing device and using said unique code, said output, said first output and said second output, that said product was printedaccording to the at least one manufacturing requirement; and
authenticating, by said second computing device, said product based on the verifying.
2. 	(Original) The method set forth in claim 1, wherein said at least one customer requirement for said product is selected from a group consisting of quality parameters, material composition requirements, product definitions, manufacturing requirements and an IP artifact.
3. 	(Original) The method set forth in claim 1, wherein said at least one manufacturing requirement for said product is selected from a group consisting of product size, product weight, product strength, product geometry, a computer aided design (CAD) file, and an IP artifact.
4. 	(Previously Presented) The method set forth in claim 1, wherein said product geometry file is one of (i) an additive manufacturing file or (ii) a stereolithography file.
5. 	(Cancelled)
6.	(Cancelled)
7.	(Cancelled)
8.	(Cancelled)
9.	(Cancelled)
10. 	(Previously Presented) The method set forth in claim 1, comprising the steps of:
generating, by said first computing device, from said manufacturing requirement  at least one 3D additive printer material parameter and at least one 3D additive printer calibration parameter;
recording, by said first computing device, to said distributed transaction register said first transaction, wherein said first transaction is based on said at least one 3D additive printer material parameter and said at least one 3D additive printer calibration parameter;
printing, by said 3D additive printer, said product using said product geometry file and said at least one 3D additive printer material parameter; and
verifying, by said first computing device, said at least one 3D additive printer material parameter and said at least one 3D additive printer calibration parameter with said unique code.
11. 	(Original) The method set forth in claim 10, wherein said at least one 3D additive printer calibration parameter is selected from a group consisting of speed, power, scan rate, and feed rate.
12. 	(Original) The method set forth in claim 10, wherein said at least one 3D additive printer material parameter is selected from a group consisting of aluminum, titanium, stainless steel, cobalt chrome, inconel, maraging steel, hastalloy-X, and copper.
13.	(Canceled)
14. 	(Canceled)
15. 	(Previously Presented) The method set forth in claim 1, comprising the steps of:
recording, by a third computing device of the plurality of the computing devices, to said distributed transaction register, a third transaction based on said at least one customer requirement for said product;
obtaining, by said third computing device, a third output from said distributed transaction register that is associated with said third transaction;
recording, by a fourth computing device of the plurality of the computing devices, to said distributed transaction register, a fourth transaction based on said at least one manufacturing requirement for said product;
obtaining, by said fourth computing device, a fourth output from said distributed transaction register that is associated with said fourth transaction;
wherein said fourth output is based on said third output and said first output is based on said fourth output; and
verifying, by said fourth computing device, said at least one customer requirement for said product and said at least one manufacturing requirement for said product with said unique code.
16. 	(Original) The method set forth in claim 15, wherein said at least one customer requirement for said product is selected from a group consisting of quality parameters, material composition requirements, product definitions, and manufacturing requirements.
17. 	(Original) The method set forth in claim 15, wherein said at least one manufacturing requirement for said product is selected from a group consisting of product size, product weight, product strength, and product geometry.
18. 	(Previously Presented) The method set forth in claim 15, comprising the steps of:
recording, by a fifth computing device of the plurality of the computing devices, to said distributed transaction register, a fifth transaction based on said embedding within or affixing to said product said unique code based on said second output;
obtaining, by the fifth computing device, a fifth output from said distributed transaction register that is associated with said fifth transaction and said second output;
inspecting, by the fifth computing device, said product; 
recording, by a sixth computing device of the plurality of the computing devices, to said distributed transaction register, a sixth transaction based on said inspection of said product; and
verifying, by the sixth computing device, said product with said unique code and said inspection with said distributed transaction register.
19. 	(Previously Presented) The method set forth in claim 18, comprising the steps of:
obtaining, by the sixth computing device, a sixth output from said distributed transaction register that is associated with said sixth transaction and said fifth output;
recording, by a seventh computing device of the plurality of the computing devices, to said distributed transaction register, a seventh transaction based on a delivery of said product to said end user; and
verifying, by the seventh computing device, said delivery of said product to said end user with said distributed transaction register.
20. 	(Previously Presented) The method set forth in claim 19, comprising the steps of
obtaining, by the seventh computing device, a seventh output from said distributed transaction register that is associated with said seventh transaction and said sixth output;
recording, by an eighth computing device of the plurality of the computing devices, to said distributed transaction register, an eighth transaction based on installation of said product for end use; and
verifying, by the eighth computing device, said installation of said product for end use with said distributed transaction register.
	21.-26. (Cancelled)
Reasons for Allowance
The application is directed to security. The instant claims are directed to a method for the verification and authentication of additive manufactured product. Specifically, applicant teaches a first computing device receiving at least one customer requirement for a product, developing from said at least one customer requirement, at least one manufacturing requirement for said product, generating from said manufacturing requirement, a product geometry file and at least one printer parameter, and a 3D additive printer printing a product using product geometry file. However, this is taught by Breitgand (US2015/0309502: ¶¶18-21, 40-43, 92-94, 96-97).
Additionally, applicant teaches the first computing device recording a transaction based on said at least one manufacturing requirement to the distributed transaction register, obtaining an output from said blockchain distributed transaction register in response to said recording said transaction on said blockchain distributed transaction register. However, this is taught by Anelle (US 7,343,209: 4:14-47).
Furthermore, applicant teaches the first computing device recording a first transaction based on said product geometry file to the distributed transaction register, a 3D additive printer receiving said product geometry file and printing a product using product geometry file. However, this is taught by Milazzo (US2017/0279783: ¶¶50, 60, 62-63, 67-68, 78, 82).
Moreover, applicant teaches the first computing device recording said transaction to a first block of said blockchain, obtaining a first output from said distributed transaction register in response to said recording said first transaction on the distributed transaction register, [exporting] a unique code based on said first output and the 3D additive printer embedding within or affixing to said product said unique code, as well as the second computing device obtaining a second output from said distributed transaction register that is associated with said second transaction. However, this is taught by Feeney (US2016/0098723: ¶¶50, 73-74, 77, 81, 102)

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
recording, by said first computing device, a transaction based on said at least one manufacturing requirement to the distributed transaction register… 
obtaining, by said first computing device, an output from said distributed transaction register in response to said recording said transaction on said distributed transaction register;
recording, by said first computing device, a first transaction based on said product geometry file to the distributed transaction register;
obtaining, by said first computing device, a first output from said distributed transaction register in response to said recording said first transaction on the distributed transaction register; 
generating, by said first computing device, a unique code based on said first output…
receiving, by a second computing device…an indication that said product has been printed by said 3D additive printer, wherein the indication comprises said output and said first output;
recording, by said second computing device, to said distributed transaction register, a second transaction based on said printing of said product and said first output; 
obtaining, by said second computing device, a second output from said distributed transaction register that is associated with said second transaction; 
verifying, by said second computing device and using said unique code, said output, said first output and said second output, that said product was printed according to the at least one manufacturing requirement…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685  

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685